DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 07/11/2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “theforming” (line 4) which should replaced with “the forming”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0047840 to Nakamura et al. (hereinafter Nakamura) in view of Parikh et al. (US 2008/0128753, hereinafter Parikh).
With respect to claim 1, Nakamura teaches a method of manufacturing a semiconductor device (e.g., HEMT semiconductor device) (Nakamura, Figs. 1, 3A-3C, 4A-4C, ¶0002, ¶0011, ¶0030-¶0060), comprising steps of:
        forming a semiconductor stack (e.g., 911-925 in Fig. 1 or 11-25 in Figs. 3A-3C) (Nakamura, Figs. 1, 3A-3C, ¶0030-¶0035, ¶0044-¶0054) by growing an AlGaN layer (e.g., a buffer layer 911 or 11), an AIN layer (e.g., a spacer layer 922 or 22), and a GaN layer (e.g., a cap layer 925 or 25) on a substrate (e.g., 910 or 10) in this order;
       forming a recess (e.g., 20a/20b) (Nakamura, Figs. 1, 4A, ¶0030, ¶0055-¶0057) in the semiconductor stack by dry etching (e.g., RIE dry etching) (Nakamura, Figs. 1, 4A, ¶0057) the semiconductor stack from a surface thereof which is opposite to the substrate (910/10); 10and
       forming an ohmic electrode (32/33) (Nakamura, Figs. 1, 4B, ¶0058),
       wherein in the forming of the recess (20a/20b) (Nakamura, Figs. 1, 4A, ¶0057), the dry etching is stopped in response to the recess reaching the AIN layer (e.g., 922/22).
Further, Nakamura does not specifically disclose growing a GaN region in the recess; and forming an ohmic electrode on the GaN region.
However, Parikh teaches a method (Parikh, Figs. 1d-1f, ¶0004, ¶0012-¶0014, ¶0026-¶0032) for making ohmic contact to a HEMT transistor incorporating selective area growth, wherein the method comprises growing a GaN region (e.g., 112, N+ GaN) (Parikh, Figs. 1d-1e, ¶0030) in the recess; and forming an ohmic electrode (114/116) (Parikh, Fig. 1f, ¶0031) on the GaN region (112), wherein the high doping density of the regrowth GaN region (112) ensures a low contact resistance that is achieved without annealing the contacts (114/116) at high temperatures.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Nakamura by growing GaN region having the high doping density as taught by Parikh, wherein the growing GaN region is formed in the recess of Nakamura to have the method comprising steps of: growing a GaN region in the recess; and forming an ohmic electrode on the GaN region in order to provide a low contact resistance without annealing the contacts at high temperatures, and thus to realize robust manufacturing to obtain improved semiconductor device having improved breakdown voltage (Parikh, ¶0004, ¶0009-¶0014, ¶0031).
Regarding claim 2, Nakamura in view of Parikh disclose the method of manufacturing the semiconductor device 15according to claim 1. Further, Nakamura discloses the method, further comprising a step of: forming a mask (e.g., photoresist pattern) (Nakamura, Figs. 3C, 4A, ¶0057) on the surface of the semiconductor stack (e.g., 11-25) after the forming of the semiconductor stack and before the forming of the recess (20a/20b), the mask (e.g., photoresist pattern) having an opening corresponding to the recess, wherein in the forming of the recess, the recess is formed in the 20semiconductor stack by the dry etching (e.g., RIE dry etching) the semiconductor stack through the opening of the mask, but does not specifically disclose the method, wherein in the step of growing the GaN region, the GaN region is grown in the recess exposed through the opening of the mask. However, Parikh teaches the method, wherein in the step of growing the GaN region (112), the GaN region (112) is grown in the recess exposed through the opening of the mask (110) (Parikh, Fig. 1e, ¶0030).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Nakamura/Parikh by growing GaN region having the high doping density through the opening of the mask residual layer as taught by Parikh to have the method, wherein in the step of growing the GaN region, the GaN region is grown in the recess exposed through the opening of the mask in order to provide a low contact resistance without annealing the contacts at high temperatures, and thus to realize robust manufacturing to obtain improved semiconductor device having improved breakdown voltage (Parikh, ¶0004, ¶0009-¶0014, ¶0031).
Regarding claim 8, Nakamura in view of Parikh disclose the method of manufacturing the semiconductor device 15according to claim 1. Further, Nakamura does not specifically disclose the method, wherein the growing of the GaN region is to dope the GaN region with an n-type impurity. However, Parikh teaches the method, wherein growing a GaN region (e.g., 112, N+ GaN) (Parikh, Figs. 1d-1e, ¶0030) in the recess is to dope the GaN region with an n-type impurity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Nakamura/Parikh by growing GaN region having the high doping density as taught by Parikh to have the method, wherein the growing of the GaN region is to dope the GaN region with an n-type impurity in order to provide a low contact resistance without annealing the contacts at high temperatures, and thus to realize robust manufacturing to obtain improved semiconductor device having improved breakdown voltage (Parikh, ¶0004, ¶0009-¶0014, ¶0031).
Regarding claim 9, Nakamura in view of Parikh disclose the method of manufacturing the semiconductor device 15according to claim 1. Further, Nakamura (in view of Parikh) discloses the method, wherein the ohmic electrode (Nakamura, Figs. 1, 4B, ¶0058; Parikh, Fig. 1f, ¶0004, ¶0031) is a source electrode or a drain electrode of a transistor.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0047840 to Nakamura in view of Parikh (US 2008/0128753) as applied to claim 1, and further in view of Yamada (US 2017/0125567).
Regarding claim 3, Nakamura in view of Parikh disclose the method of manufacturing the semiconductor device 15according to claim 1. Further, Nakamura discloses the method, wherein in the forming of the recess, the semiconductor stack is dry-etched (e.g., RIE dry etching) (Nakamura, Figs. 1, 4A, ¶0057), but does not specifically disclose dry-etching in a mixed atmosphere containing H2   SGR/23653259.1FP20-0959-00US-SEIand NH3, and the mixed atmosphere is set at 900 °C or higher. However, Yamada teaches a method of forming GaN HEMT transistor (Yamada, Figs. 14A-14B, ¶0078-¶0079), wherein dry etching and thermal etching are used to remove a portion of the GaN layer (e.g., 13f) such that H2   SGR/23653259.1FP20-0959-00US-SEI+ NH3 atmosphere is set at 900 °C to completely remove any remaining portions of the GaN layer (13f) after dry etching using a chlorine gas.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Nakamura/Parikh by removing portions of GaN layer by dry etching and thermal etching as taught by Yamada to have the method, wherein the semiconductor stack is dry-etched in a mixed atmosphere containing H2   SGR/23653259.1FP20-0959-00US-SEIand NH3, and the mixed atmosphere is set at 900 °C in order to provide an improved method of etching GaN material, and thus to obtain improved semiconductor device for high-voltage operation (Yamada, ¶0002, ¶0005, ¶0026, ¶0078).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0047840 to Nakamura in view of Parikh (US 2008/0128753) as applied to claim 1, and further in view of Bour et al. (US 2014/0045306, cited in IDS of 11/20/2020, hereinafter Bour).
Regarding claims 3-7, Nakamura in view of Parikh disclose the method of manufacturing the semiconductor device 15according to claim 1. Further, Nakamura discloses the method, wherein in the forming of the recess, the semiconductor stack is dry-etched (e.g., RIE dry etching) (Nakamura, Figs. 1, 4A, ¶0057), but does not specifically disclose dry-etching in a mixed atmosphere containing H2   SGR/23653259.1FP20-0959-00US-SEIand NH3, and the mixed atmosphere is set at 900 °C or higher (as claimed in claim 3); wherein in the forming of the recess, the mixed atmosphere is set to a temperature of 950 °C or more and 1050 °C or 5less (as claimed in claim 4); wherein in the forming of the recess, a ratio F2/F1 of a flow rate F2 of NH3 to a flow rate F1 of H2 in the mixed atmosphere is 0.8 or more and 1.2 or less (as claimed in claim 5); wherein the forming of the recess and the growing of the GaN region are performed in a same furnace (as claimed in claim 6); wherein the forming of the recess and the growing 15of the GaN region are performed continuously (as claimed in claim 7).
However, Bour teaches a method of forming GaN transistor (e.g., HEMT) (Bour, Figs. 1A-1F, 4A-4F, ¶0002-¶0003, ¶0016-¶0042, ¶0046-¶0049, ¶0071), wherein in-situ etching is performed in the growth reactor (Bour, Figs. 1A-1F, 4A-4F, ¶0032) used for the epitaxial regrowth to remove a portion of the GaN layer (114/112) and further an epitaxially regrowing III-nitride material to provide higher quality interfaces, the in-situ etch is performed at a high temperature in a range of 1020 °C -1080 °C in hydrogen rich (H2  ) environment including ammonia (NH3) to stabilize the III-nitride material and to prevent the decomposition of the semiconductor materials into metallic portions, and the gas flow rates of NH3 and H2   SGR/23653259.1FP20-0959-00US-SEIinclude 5 slm and 20 slm (Bour, Figs. 1A-1F, 4A-4F, ¶0033), wherein the flow rate of  NH3 is to be increased in relation to flow rate of hydrogen while stabilizing the III-nitride material and preventing decomposition to provide a suitable regrowth interface during subsequent processing; and the regrowth is performed in the same reactor (Bour, Figs. 1A-1F, 4A-4F, ¶0035-¶0036) without the exposure to atmosphere by introducing III-nitride material precursor and increasing the relative flow rate of nitrogen source (e.g., ammonia) so that chemical byproducts produced during the chemical etch and rinse process are eliminated thereby providing an improved regrowth surface resulting in higher device performance.
The prior art well recognizes that mixing atmosphere, temperature, and the gas flow rates are critical in etching GaN layer (e.g., Bour, ¶0032-¶0033, ¶0035-¶0036) to stabilize the III-nitride material and to prevent the decomposition and to provide a suitable regrowth interface during subsequent processing.   Thus, mixing atmosphere, temperature, and the gas flow rates are art-recognized result-affecting variables/parameters. According to well established patent law precedent (M.P.E.P. § 2144.05), therefore, it would have been obvious to optimize (for example by routine experimentation) mixing atmosphere, temperature, and the gas flow rates for in-situ etch of GaN layer as taught by Bour to have in the forming of the recess, dry-etching in a mixed atmosphere containing H2   SGR/23653259.1FP20-0959-00US-SEIand NH3, and the mixed atmosphere is set at higher than 900 °C (as claimed in claim 3); wherein in the forming of the recess, the mixed atmosphere is set to a temperature of 950 °C or more and 1050 °C or 5less (as claimed in claim 4); wherein in the forming of the recess, a ratio F2/F1 of a flow rate F2 of NH3 to a flow rate F1 of H2 in the mixed atmosphere is 0.8 or more and 1.2 or less (as claimed in claim 5); wherein the forming of the recess and the growing of the GaN region are performed in a same furnace (as claimed in claim 6); wherein the forming of the recess and the growing 15of the GaN region are performed continuously (as claimed in claim 7) in order to provide improved method for in-situ etch and regrowth of III-nitride materials that stabilizes the III-nitride material and prevents the decomposition and to provide improved regrowth surface resulting in higher device performance (Bour, ¶0002-¶0003, ¶0016, ¶0032-¶0033, ¶0035-¶0036, ¶0071).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0047840 to Nakamura in view of Parikh (US 2008/0128753) and Yamada (US 2017/0125567) as applied to claim 3, and further in view of Sun et al. (US 2021/0384339, hereinafter Sun).
Regarding claim 4, Nakamura in view of Parikh and Yamada disclose the method of manufacturing the semiconductor device 15according to claim 3. Further, Nakamura does not specifically disclose that in the forming of the recess, the mixed atmosphere is set to a temperature of 950 °C or more and 1050 °C or 5less. However, Sun teaches a method of forming recesses (Sun, Figs. 5-7A, ¶0025, ¶0095-¶0098) in the source and drain regions, and gate region, wherein portions of GaN layer are completely thermally decomposed through the heating treatment at mixing atmosphere N2   SGR/23653259.1FP20-0959-00US-SEI/ NH3 at temperature range of 500 °C -1200 °C and heat treatment time of 1-15 min, and the trenches in the source and drain regions, and gate regions are formed with specific depth and uniformity such that precise control of the depth of the trench is achieved.
The prior art well recognizes that mixing atmosphere, temperature, and heat treatment time are critical in completely removing portions of GaN layer (e.g., Sun, ¶0025, ¶0098) to achieve precise control of the depth of the trenches.   Thus, mixing atmosphere, temperature, and heat treatment time are art-recognized result-affecting variables/parameters. According to well established patent law precedent (M.P.E.P. § 2144.05), therefore, it would have been obvious to optimize (for example by routine experimentation) mixing atmosphere, temperature, and heat treatment time to completely remove portions of GaN layer as taught by Sun to have in the forming of the recess, the mixed atmosphere is set to a temperature of 950 °C or more and 1050 °C or 5less in order to provide improved method of removing portions of GaN layer to form trenches with precise control of the depth of the trenches (Sun, ¶0025, ¶0098).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891